DETAILED ACTION
Final
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 02/18/2022 is entered and acknowledged by the Examiner. Claims 1, 7, and 15 have been amended. Claim 16 has been canceled. New claims 18-21 have been added. Claims 1-15 and 17-21 are currently pending in the instant application. 
The rejection of claim 7 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form is withdrawn in view of Applicant’s amendment.
The rejection of claims 15 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite is withdrawn in view of Applicant’s amendment.
The rejection of claim 16 under 35 U.S.C. 103 as being unpatentable over Lin (US 2013/0236784 A1) is withdrawn in view of Applicant’s amendment.
The rejection of claims 1-5, 8-14, and 17 under 35 U.S.C. 103 as being unpatentable over Lin (US 2013/0236784 A1) is maintained.
The rejection of claim 6 under 35 U.S.C. 103 as being unpatentable over Lin (US 2013/0236784 A1) in view of Cui (US 2016/0365566 A1) is maintained.
The rejection of claim 7 under 35 U.S.C. 103 as being unpatentable over Lin (US 2013/0236784 A1) in view of Matsushita (US 2013/0330623 A1) is maintained.
The rejection of claim 15 under 35 U.S.C. 103 as being unpatentable over Lin (US 2013/0236784 A1) in view of Hong (CN 106486651 A) is maintained.
Claim Objections
Claim 15 is objected to because of the following informalities: the instant claim recites a phrase, at line 4, “solvents gasoline and diesel” is objected. Applicant is suggested to amend the phrase to “solvents of gasoline and diesel”. Appropriate correction is required.
Response to Arguments
Applicant's arguments filed on 02/18/2022 have been fully considered but they are not persuasive.
At pages 6-7 of the remark, Applicant’s primary argument is Lin does not teach a temperature above 800ºC and therefore cannot render obvious the amended claim 1 having a feature of “the carbonization treatment temperature of the material in step 3 is between 850ºC and 1350ºC”. The Examiner respectfully disagrees with the Applicant's remark. 
At paragraph [0045] of Lin, Lin states in part “[i]n certain embodiments, the temperature may be brought up to between about 150ºC and 800ºC…. While higher temperatures may help expedite the carbonization operation, excessively high temperatures may result in changes to the structure and composition of the active material” (Emphasis added). The word “about”, in the carbonization temperature of Lin, permits some tolerance. As the word “about” permits some tolerance (see In re Ayers, 69 USPQ 109, and In re Erickson, 145 USPQ 207), the upper limit of about 800ºC of Lin may be considered to read on the lower limit of 850ºC as recited in amended claim 1 and new claim 18. 
Moreover, Lin recognized the advance to using higher temperatures to “help expedite the carbonization operation” as long as the higher temperature is not excessively high that it changes to the structure and composition of the active material. A change in carbonization temperature from about 800ºC to 850ºC is a 50 degrees increase and equates to about 6% temperature increase. A 50 degrees increase or about 6% temperature increase would not be an excessively higher increase. Especially, when carbonization operation cane be performed at temperatures up in a range of 2,000ºC to 3,000ºC. 
A person skilled in the art would not have a reasonable expectation that the active material of Lin would structurally change when subjected to a carbonization temperature of about 6% temperature higher or at 850ºC because this temperature is not excessively higher than the preferred temperature of about 800ºC. Therefore, it would have been obvious for skilled artisan at the time the invention was filed to modify the method of Lin to carbonize active material at carbonization temperature higher than about 800ºC in order to help expedite the carbonization operation. 
   Based on this rationale, the rejection of claims 1-5, 8-14, and 17-18 under 35 U.S.C. 103 as being unpatentable over Lin (US 2013/0236784 A1) is maintained.
With regards to the carbonization temperatures recited in new claims 19-21, the Examiner maintain the same position as stated above. Namely, it would have been obvious for a skilled artisan to increase the carbonization of Lin, i.e., about 800ºC, to an optimize carbonization temperature that helps expedite the carbonization operation without structurally changing (burning) the active material.  
Based on this rationale, claims 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Lin (US 2013/0236784 A1).
In view of the foregoing, the above claims have failed to patentably distinguish over the applied art. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHANH TUAN NGUYEN whose telephone number is (571)272-8082. The examiner can normally be reached M-F 9:00 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on (571) 272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KHANH T NGUYEN/Primary Examiner, Art Unit 1761